Citation Nr: 1438153	
Decision Date: 08/26/14    Archive Date: 09/03/14

DOCKET NO.  11-08 816A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in West Palm Beach, Florida



THE ISSUE

Timeliness of application for VA payment or reimbursement for private medical services the Veteran received at Jupiter Medical Center (JMC) from May 30, to June 19, 2010.



ATTORNEY FOR THE BOARD

K. Hughes, Counsel





INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968.  The appellant in this case is JMC - the institution that provided the services at issue to the Veteran.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2010 decision of the West Palm Beach VA Medical Center (VAMC) (the Agency of Original Jurisdiction (AOJ)) of the Department of Veterans Affairs (VA) that denied payment or reimbursement for the services the Veteran received from May 30, to June 19, 2010 on the basis that the application was not timely received.  Because timeliness of application for reimbursement is a threshold question that has been determined to be dispositive, that is how the issue has been characterized.

The matter of entitlement to VA payment or reimbursement for private medical services the Veteran received at JMC from May 30, to June 19, 2010 on the merits is being REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDING OF FACT

The claim for VA payment or reimbursement for private medical services the Veteran received at JMC from May 30, to June 19, 2010 was received by VA on October 2010.


CONCLUSION OF LAW

The claim by JMC for VA payment or reimbursement for services they provided the Veteran from May 30, to June 19, 2010 was timely received.  38 C.F.R. § 17.1004(f) (2012).

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on the matter; any notice defect or duty to assist omission is harmless.  Accordingly, the Board will address the merits of the claim.

Legal Criteria, Factual Background, and Analysis

On May 30, 2010 the Veteran presented to the JMC emergency department with complaints of shortness of breath and was admitted (to the intensive care unit) for exacerbation of chronic obstructive pulmonary disease (COPD).  He was discharged from JMC on June 19, 2010.  On October 7, 2010 VA received JMC's claim for the emergency treatment and hospital care the Veteran received at JMC from May 30, to June 19, 2010.  Payment has been denied based on a threshold finding that the application for such was not timely filed.

The Veteran had not established service-connection for any disability; it is not alleged that the treatment he received from JMC at issue was for a service connected disability; and he was not participating in a VA vocational rehabilitation program.  Consequently, the 38 U.S.C.A. § 1728 provisions for VA reimbursement for private medical services provided a Veteran do not apply, and any reimbursement must be under 38 U.S.C.A. § 1725.

A claim for payment or reimbursement under 38 U.S.C.A. § 1725 must be filed within 90 days after the latest of the following: (1) July 19, 2001; (2) the date that the veteran was discharged from the facility that furnished the emergency treatment; (3) (not applicable here) the date of death in specified circumstances; or (4) the date the veteran finally exhausted, without success, action to obtain payment from a third party.  See 38 C.F.R. § 17.1004(d)(1), (2), (3), (4) (2013).  However, 38 C.F.R. § 17.1004 has been amended to codify the situations where VA would provide retroactive reimbursement under the amended 38 U.S.C.A. § 1725.  See Payment or Reimbursement for Emergency Services for Nonservice-Connected Conditions in Non-VA Facilities, 77 Fed. Reg. 23,615, 23,615 (Apr. 20, 2012) ("We interpret [the 2010 Act] provision to allow VA, through regulation, to provide retroactive reimbursement, and we are implementing this authority in new § 17.1004(f)"). 

38 C.F.R. § 17.1004(f) provides "Notwithstanding paragraph (d) of this section, VA will provide retroactive payment or reimbursement for emergency treatment received by the veteran on or after July 19, 2001, but more than 90 days before May 21, 2012, if the claimant files a claim for reimbursement no later than 1 year after May 21, 2012."  38 C.F.R. § 17.1004(f).  Looking to the plain language of this regulation, it appears that the provisions of paragraph (d) will no longer be used as a bar to considering a claim under the amended criteria of 38 U.S.C.A. § 1725 when the claim otherwise meets the new criteria set forth in paragraph (f).

JMC's claim for payment or reimbursement under 38 U.S.C.A. § 1725 for medical expenses the Veteran received from May 30, to June 19, 2010 was received by VA October 7, 2010 (more than 90 days before May 21, 2012, and obviously not later than one year after May 21, 2012).  This claim meets the broad criteria under 38 C.F.R. § 17.1004(f); therefore, the Board finds that this claim was timely filed.  Merits consideration of the claim is addressed in the REMAND below.





ORDER

The appeal seeking to establish timeliness of application for VA payment or reimbursement for private medical services JMC provided the Veteran May 30, to June 19, 2010 is granted.


REMAND

The AOJ has not adjudicated JMC's claim for VA payment or reimbursement for medical service they provided the Veteran from May 30 to June 19, 2010 on the merits; rather, the claim was denied outright as untimely filed.  In light of the determination regarding timeliness above, merits adjudication is necessary. 

To warrant reimbursement under 38 U.S.C.A. § 1725(b)(2)(B), a veteran must be an active Department health-care participant who has received care within the 24-month period preceding the furnishing of the emergency treatment for which reimbursement is sought.  From the record currently before the Board it is unclear whether the Veteran received VA treatment in the 24-month period prior to the May/June 2010 hospitalization at issue.  Furthermore, development of medical evidence needed to address medical questions regarding the existence and duration of a medical emergency during the hospitalization at issue is also necessary.  

Accordingly, the case is REMANDED for the following:

1.  The AOJ should arrange for any further development necessary, and make a determination for the record as to whether the Veteran was in the VA medical system, and received VA treatment in the 24-month period prior to May 30, 2010.

2.  The AOJ should arrange for all further development needed for a merits adjudication of the instant application for reimbursement.  If the Veteran was enrolled in the VA healthcare system, and received VA treatment in the 24 month period prior to May 30, 2010 the development should include for an advisory medical opinion (based on review of the Veteran's entire VA and private treatment record) by an appropriate physician regarding identifying the duration of any medical emergency (from May 30, to June 19, 2010) such that he could not have been safely transferred to a VA facility for treatment/continuation of treatment.  The consulting physician must explain the rationale for the opinion, citing to supporting factual data/medical literature, as deemed appropriate.

3.  The AOJ should then review the record and adjudicate on the merits the claim for reimbursement.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, and afford the appellant opportunity to respond before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


